                 Case 21-17608-AJC             Doc 16       Filed 08/25/21      Page 1 of 2



                                UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        www.flsb.uscourts.gov
In re:
ALEXIS CRUZATA,                                                               Case No: 21-17608-AJC
                                                                              Chapter 7

                  Debtors            /

                             MOTION TO REINSTATE CHAPTER 7 CASE


        COME NOW, the Debtor, Alexis Cruzata, by and through their undersigned counsel and moves

        this Honorable Court for an Order Reinstating Case and as grounds therefore would show:

1.      On August 2,2021 the instant case was filed as a chapter 7 bankruptcy.

2.      On August 24,2021 this case was dismissed due to electronical filing error.

4.      The required documents are being filed simultaneously with this Motion.

5.      The Debtors case was filed in good faith and the Debtors will be unjustly prejudiced if not

permitted to reinstate the case.

        WHEREFORE, the Debtors pray this Court grant an Order Reinstating Dismissal and reinstating

this case.
         I HEREBY CERTIFY, that a true and correct copy of the foregoing Jacqueline Calderin

Trustee, 1825 Ponce De Leon Blvd, #358, Coral Gables, FL 33134 and was sent on 11th day of March,

2013 via ecf to regular mail to all parties on the service list.

                                                    Respectfully Submitted:


                                            ROBERT SANCHEZ, P.A.
                                            Attorney for Debtor
                                            355 West 49th Street
                                            Hialeah, FL 33010
                                            Tel. 305-374-1234

                                            By:/s/ Robert Sanchez_____________
                                              Robert Sanchez, Esq., FBN#0442161
                Case 21-17608-AJC          Doc 16   Filed 08/25/21   Page 2 of 2



        Capital One                                        PO Box 741185
        PO Box 30281                                       Atlanta, GA 30384-1185
        Salt Lake City, UT 84130-0281
                                                           Palmetto General Hospital
        Capital One                                        PO Box 741185
        Attn: Bankruptcy                                   Atlanta, GA 30384-1185
        Po Box 30285
        Salt Lake City, UT 84130                           Saxon Mortgage Service
                                                           No Longer in Business
        Citibank/The Home Depot                            All Loans Transferred)
        Citicorp Credit Srvs/Centralized Bk dept           Irving, TX 75063
        Po Box 790034
        St Louis, MO 63179                                 Southeast Toyota Finance
                                                           PO Box 991817
        Credit One Bank                                    Mobile, AL 36691-8817
        PO Box 60500
        City of Industry, CA 91716-0500                    Syncb/City Furniture
                                                           PO Box 960061
        Credit One Bank                                    Orlando, FL 32896-0061
        Attn: Bankruptcy Department
        Po Box 98873                                       Syncb/walmart
        Las Vegas, NV 89193
                                                           The Home Depot
        Fingerhut                                          PO Box 9001010
        Attn: Bankruptcy                                   Louisville, KY 40290-1010
        6250 Ridgewood Road
        Saint Cloud, MN 56303                              Walmart
                                                           PO Box 530927
        Fingerhut                                          Atlanta, GA 30353-0927
        Attn: Bankruptcy
        6250 Ridgewood Road                                World Omni Financial Corp.
        Saint Cloud, MN 56303                              Attn: Bankruptcy
                                                           Po Box 991817
        Genesis Credit/Celtic Bank                         Mobile, AL 36691
        Attn: Bankruptcy
        Po Box 4477
        Beaverton, OR 97076

        Nebraska Dept. of Health & Human
Srvcs
        Attn: Bankruptcy
        Po Box 95026
        Lincoln, NE 68509

        Oportun
        Attn: Bankruptcy
        Po Box 4085
        Menlo Park, CA 94026

        Oportun, Inc.
        870 E 41th Street
        Hialeah, FL 33013

        Palmetto General Hospital
